DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 5 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moshfeghi (USPUB 2011/0156640).


As to Claim 1, Moshfeghi discloses a method, comprising: receiving an indication that a first electronic device is out of range of a wireless network; switching inductive charging and communication circuitry from performing an inductive charging function to performing an inductive communication function based at least in part on the indication; establishing an inductive communication link between the first electronic device and a second electronic device via the inductive charging and communication circuitry; and transmitting one or more messages from the first electronic device to the second electronic device via the inductive communication link (Paragraphs 4, 12-13, 82, 92, 96-97, 100, and 118).
As to Claim 2, Moshfeghi discloses the method of claim 1, wherein establishing the inductive communication link between the first electronic device and the second electronic device comprises establishing a magneto-inductive communication link (Paragraph 12).
As to Claim 3, Moshfeghi discloses the method of claim 1, wherein transmitting the one or more messages from the first electronic device to the second electronic device comprises transmitting one or more short messaging service (SMS) messages from the first electronic device to the second electronic device (Paragraph 96).
As to Claim 4, Moshfeghi discloses the method of claim 1, wherein transmitting the one or more messages from the first electronic device to the second electronic device comprises transmitting one or more multimedia messaging service (MMS) messages from the first electronic device to the second electronic device (Paragraph 96).
As to Claim 5, Moshfeghi discloses the method of claim 1, wherein the indication comprises an indication that the first electronic device is located beyond the range of a cellular network (Paragraph 14 and 88).
As to Claim 6, Moshfeghi discloses the method of claim 1, wherein the indication comprises an indication that the first electronic device is located beyond the range of a cellular network (Paragraph 14 and 88).
As to Claim 7, Moshfeghi discloses the method of claim 1, wherein the indication is based at least in part on a charging level of a battery of the first electronic device (Paragraph 82).
As to Claim 8, Moshfeghi discloses the method of claim 1, wherein the indication is based at least in part on an airplane mode setting for the first electronic device (Paragraph 95, Cell phone in airplane mode disables communication features).
As to Claim 9, Moshfeghi discloses a wireless electronic device, comprising: an inductive charging coil configured to receive a signal configured to induce a current on the inductive charging coil; switching circuitry coupled to the inductive charging coil and configured to cause the wireless electronic device to switch from an inductive charging configuration to an inductive communication configuration based at least in part on a determination that cellular networks and Internet networks are unavailable due to the wireless electronic device being out of range of any cellular networks and out of range of any Internet networks; inductive charging circuitry coupled to the inductive charging coil via the switching circuitry, wherein the inductive charging circuitry is configured to utilize the current to charge an energy storage component of the wireless electronic device in the inductive charging configuration; and inductive communication circuitry coupled to the inductive charging coil via the switching circuitry, wherein the inductive communication circuitry is configured to establish an inductive communication channel between the wireless electronic device and a second wireless electronic device using the inductive charging coil to transmit and receive messages (Paragraphs 4, 12-13, 82, 92, 96, 100, and 118).
As to Claim 10n Moshfeghi discloses the wireless electronic device of claim 9, wherein the inductive communication circuitry is configured to cause the wireless electronic device to establish a peer-to-peer (P2P) communication channel as the inductive communication channel (Paragraph 96).
As to Claim 11, Moshfeghi discloses the wireless electronic device of claim 9, wherein the inductive communication circuitry is configured to cause the wireless electronic device to establish a magneto-inductive communication channel as the inductive communication channel (Paragraph 12).
As to Claim 12, Moshfeghi discloses the wireless electronic device of claim 9, wherein the inductive communication circuitry is configured to cause the wireless electronic device to establish the inductive communication channel when the wireless electronic device, the second wireless electronic device, or both are located within a communicatively destitute location (Paragraph 12).
As to Claim 13, Moshfeghi discloses the wireless electronic device of claim 9, wherein the wireless electronic device, wherein the unavailability of the cellular networks or the Internet networks are attributable to the wireless electronic device being in an underwater environment (Yes, being underwater will reduce/disrupt/inhibit cellular signals and transmissions).
As to Claim 14, Moshfeghi discloses the wireless electronic device of claim 13, wherein the wireless electronic device is configured to: capture an image of the underwater environment when the wireless electronic device is within the underwater environment; and transmit the captured image to the second wireless electronic device via the inductive communication channel (Paragraph 95).
As to Claim 15, Moshfeghi discloses the wireless electronic device of claim 9, wherein the wireless electronic device is configured to launch an application to provide a text message, a captured image, an audio clip, a video clip, or a combination thereof to the second wireless electronic device via the inductive communication channel (Paragraph 12).
As to Claim 16, Moshfeghi discloses the wireless electronic device of claim 9, wherein the determination that the cellular networks and the Internet networks are unavailable due to an airplane mode setting for the wireless electronic device (Paragraph 95, Cell phone in airplane mode disables communication features).
As to Claim 17, Moshfeghi discloses an electronic device, comprising: an inductive coil; inductive charging and communication circuitry coupled to the inductive coil and configured to: receive a signal configured to induce a charging function using the inductive coil, wherein inducing the charging function comprises charging an energy storage component of the electronic device; receive an indication to switch from the charging function to a communication function using the inductive coil, wherein the indication is based at least in part on a wireless network being unavailable for the electronic device; and establish a communication link between the electronic device and a second electronic device using the inductive coil to communicate signals using the communication function; and a processor configured to transmit the indication to the inductive charging and communication circuitry (Paragraphs 4, 12-13, 82, 92, 96-97, 100, and 118).
As to Claim 18, Moshfeghi discloses the electronic device of claim 17, wherein the inductive charging and communication circuitry comprises a switch configured to receive the indication to switch from the charging function to the communication function and to perform the switching (Paragraph 97).
As to Claim 19, Moshfeghi discloses the electronic device of claim 17, wherein the wireless network comprises a wide area network (WAN) or a wireless local area network (WLAN) (Paragraph 156).
As to Claim 20, Moshfeghi discloses the electronic device of claim 17, wherein the wireless network comprises a cellular network (Paragraph 14).
As to Claim 21, Moshfeghi discloses the electronic device of claim 17, wherein the wireless network is unavailable based at least in part on an airplane mode being set for the electronic device (Paragraph 95, Cell phone in airplane mode disables communication features).
As to Claim 22, Moshfeghi discloses the electronic device of claim 17, wherein the inductive charging and communication circuitry is configured to cause the electronic device to transmit a message via the communication link as a short message service (SMS) message (Paragraph 96).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859